Citation Nr: 0828872	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  93-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for benign soft tissue 
growths (lipomas), claimed as soft tissue sarcomas, claimed 
as due to exposure to herbicide.  


REPRESENTATION

Appellant represented by:	J. Myers Morton, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
He is a Vietnam War combat veteran.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for soft tissue 
sarcoma claimed as a residual of herbicide exposure.  In 
February 1996, the Board denied the claim. In October 1996, 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "Court," and which then was the United States 
Court of Veterans Appeals) vacated the Board's February 1996 
decision and directed readjudication.  The Board again denied 
the claim in September 2002.  On further review, in a March 
2006 Memorandum Decision, the Court vacated only the portion 
of the Board's 2002 decision that denied the claim based on 
direct service connection.  Therefore, only that issue 
remains for readjudication on appeal.  

The Board remanded the case in April 2007 for further 
development of the evidence.  However, as discussed below, 
the requested development was not completed.  

So, the appeal must again be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In March 2006, the Court concluded, essentially, that the 
Board had erred in relying upon various medical opinions to 
deny the claim because those opinions, in particular, did not 
specifically address etiology on a direct-causation basis, 
including whether there may be a cause-effect nexus between 
the claimed tissue growths and herbicide exposure in Vietnam, 
or otherwise were "suspect" because they did not explicitly 
address statistical evidence concerning Vietnam veterans that 
could have bearing on the issue of etiology in the instant 
case.  The Court directed VA to provide the veteran with a 
medical examination or obtain a medical opinion regarding the 
possible nexus between the veteran's presumed exposure to 
Agent Orange and his lipomas.  

The Court did not explicitly specify whether the Board should 
obtain a medical opinion or examination via a remand order, 
as opposed obtaining a medical opinion itself pursuant to 38 
U.S.C.A. § 7109.  However, in March 2007, the veteran's 
attorney submitted for Board consideration a March 2007 
report of Dr. Craig N. Bash to support the claim on direct 
service connection.  That evidence was submitted without an 
explicit waiver of the veteran's right to have the RO, the 
agency of original jurisdiction, initially consider it before 
the Board readjudicates the claim.  Therefore, in April 2007, 
the Board remanded the case both to obtain another 
examination of the veteran which would yield current 
diagnostic findings as well as an etiology/nexus opinion on 
direct service connection, and also to provide the RO with an 
opportunity to review Dr. Bash's report in the first 
instance.  

An examination was conducted in January 2008.  The examiner's 
report discussed the veteran's pertinent medical history, as 
well as his current symptoms, clinical findings, and 
diagnoses.  The examiner also stated, rather succinctly, that 
the medical literature over the past 20 years did not support 
a relationship between the veteran's lipomas and exposure to 
Agent Orange (an herbicide agent).  

However, as evidenced by the fact that multiple medical 
opinions have already been obtained in this case - both in 
favor of and against the veteran's claim - the issue 
involved is rather complex.  In fact, the Court's March 2006 
Memorandum Decision noted that two opinions by physicians at 
the Department of Defense's Armed Forces Institute of 
Pathology (AFIP) were defective: The first was defective 
because the physician did not render an opinion as to whether 
the veteran's lipomas were caused by exposure to Agent 
Orange, nor did he opine regarding the statistical 
significance of the fact that the Vietnam veterans showed a 
higher incidence of lipomas than did non-Vietnam veterans.  
The second opinion was requested because the first opinion 
failed to provide an opinion as to whether the lipomas "were 
caused by ... exposure to chemical dioxins," noting only that 
the earlier opinion's observation that "in a reported series 
of more than one-thousand cases of Vietnam veterans, the 
incidence of lipomas was 5.98%, and there was an incidence of 
5.5% of lipomas in a control group of non-veterans."  The 
Court stated that the only analysis in the second opinion was 
a notation that "[a]lthough in the same study 
dermatofibromas occurred with greater frequency in the 
Vietnam group, it was indicate that they []are common and 
benign and do not have prognostic importance[]."  

Unfortunately, the January 2008 examiner did not discuss - 
as was specifically requested by the Board and by the Court's 
remand - the statistical significance of the values noted in 
the two AFIP opinions.  The Board would point out that the 
United States Court of Appeals for Veterans Claims has held 
that "where remand orders of the Board or this Court are not 
complied with, the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, inasmuch as a significant portion of the Board's 
April 2007 remand was not completed by the RO, the 
appellant's appeal is not yet ready for final appellate 
consideration.  

The Board also observes that the January 2008 examiner 
provided little in the way of rationale for her opinion; as 
noted above, she simply stated that a nexus between the 
veteran's lipomas and his presumed exposure to herbicide was 
not supported by the medical literature.  In light of the 
complexity of this case, a more detailed discussion is 
required.  Thus, the case must be returned to the same VA 
examiner, if possible, to obtain the requested information 
and rationale, or the veteran should be scheduled for another 
examination.  

The appellant is hereby notified that it is his 
responsibility to report for the examination, if scheduled, 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  If the January 2008 VA examiner is 
still available, return the case to her 
to provide the following requested 
information.  

For the veteran's diagnosed lipomas, the 
examiner should opine whether it is at 
least as likely as not (by a probability 
of 50 percent), more likely than not (by 
a probability higher than 50 percent), or 
less likely than not (by a probability 
lower than 50 percent) that they are 
etiologically related to military 
service, including, explicitly, whether 
they are related to exposure to 
herbicides (the veteran is presumed to 
have been exposed to herbicides).  

In explaining the rationale for the 
etiology opinion, the examiner should 
explicitly discuss the statistical 
significance, if any, of the following 
information found in the August 1995 and 
November 1999 Department of Defense Armed 
Forces Institute of Pathology (DOD AFIP) 
reports, but this request is not to be 
construed to mean that only those items 
have been determined to be material.  
Therefore, the examiner should discuss in 
detail all information she deems relevant 
to determine etiology in this case in 
addition to the following: 

(a)  August 1995 DOD AFIP report: 
"It is germane to this case to note 
that in a reported series of more 
than one-thousand cases of Vietnam 
veterans, the incidence of lipomas 
was 5.98%, and there was an 
incidence of 5.5% of lipomas in a 
control group on non-Vietnam 
veterans," citing Modern Pathology, 
Vol. 2, No. 4, p. 360, 1989, 'A 
Morphologic Study of Vietnam 
Veterans.'"  

(b)  November 1999 DOD AFIP report: 
"In the previous review of this 
Veteran's pathology specimens in 
1995, it was indicated that 'in a 
reported series of more than one-
thousand cases of Vietnam veterans 
the incidence of lipomas was 5.98%, 
and there was an incidence of 5.5% 
of lipomas in a control group of 
non-Vietnam veterans' . . .  
Although in the same study 
dermatofibromas occurred with 
greater frequency in the Vietnam 
group, it was indicated that they 
'are common and benign and do not 
have prognostic importance.'  The 
relatively high frequency in which 
multiple angiolipomas and 
dermatofibromas occur was also 
indicated in the previous review . . 
. [citing Soft Tissue Pathology, 
Enzinger FM, Weiss SW, Third 
Edition, Mosby - Year Book Inc. St. 
Louis, 1995]."  

The examiner must provide adequate 
rationale for her conclusion concerning 
the likelihood of an etiological 
relationship between the veteran's 
lipomas and his military service, 
including any relationship between the 
lipomas and his presumed exposure to 
herbicides.  

The examiner must explicitly state in the 
written examination report that the 
veteran's claims file, which should 
include a complete copy of this remand 
order, has been reviewed.  

2.  If the January 2008 VA examiner is 
not available, schedule the veteran for 
an examination by another oncologist.  
That examiner must review the claims 
file, examine the veteran, conduct any 
appropriate testing, review his medical 
history as documented in the claims file, 
and then diagnose any presently 
manifested soft tissue growths as 
claimed.  The examiner should 
specifically indicate whether each 
diagnosis is a malignancy.  

For each diagnosis, the examiner should 
opine whether it is at least as likely as 
not (by a probability of 50 percent), 
more likely than not (by a probability 
higher than 50 percent), or less likely 
than not (by a probability lower than 50 
percent) that they are etiologically 
related to military service, including, 
explicitly, whether they are related to 
exposure to herbicides (the veteran is 
presumed to have been exposed to 
herbicides).  

In explaining the rationale for the 
etiology opinion, the examiner should 
explicitly discuss the statistical 
significance, if any, of the following 
information found in the August 1995 and 
November 1999 Department of Defense Armed 
Forces Institute of Pathology (DOD AFIP) 
reports, but this request is not to be 
construed to mean that only those items 
have been determined to be material.  
Therefore, the examiner should discuss in 
detail all information he or she deems 
relevant to determine etiology in this 
case in addition to the following: 

(a)  August 1995 DOD AFIP report: 
"It is germane to this case to note 
that in a reported series of more 
than one-thousand cases of Vietnam 
veterans, the incidence of lipomas 
was 5.98%, and there was an 
incidence of 5.5% of lipomas in a 
control group on non-Vietnam 
veterans," citing Modern Pathology, 
Vol. 2, No. 4, p. 360, 1989, 'A 
Morphologic Study of Vietnam 
Veterans.'"  

(b)  November 1999 DOD AFIP report: 
"In the previous review of this 
Veteran's pathology specimens in 
1995, it was indicated that 'in a 
reported series of more than one-
thousand cases of Vietnam veterans 
the incidence of lipomas was 5.98%, 
and there was an incidence of 5.5% 
of lipomas in a control group of 
non-Vietnam veterans' . . .  
Although in the same study 
dermatofibromas occurred with 
greater frequency in the Vietnam 
group, it was indicated that they 
'are common and benign and do not 
have prognostic importance.'  The 
relatively high frequency in which 
multiple angiolipomas and 
dermatofibromas occur was also 
indicated in the previous review . . 
. [citing Soft Tissue Pathology, 
Enzinger FM, Weiss SW, Third 
Edition, Mosby - Year Book Inc. St. 
Louis, 1995]."  

The examiner must provide adequate 
rationale for his or her conclusion 
concerning the likelihood of an 
etiological relationship between the 
veteran's lipomas and his military 
service, including any relationship 
between the lipomas and his presumed 
exposure to herbicides.  

The examiner must explicitly state in the 
written examination report that the 
veteran's claims file, which should 
include a complete copy of this remand 
order, has been reviewed.  

3.  Then, review the examiner's report to 
ensure that it fully complies with this 
remand.  If not, return the case to the 
examiner to correct any deficiencies.  

4.  After completing the above, review 
the entire record, including Dr. Bash's 
report, and readjudicate the claim.  If 
the benefit sought remains denied, issue 
an updated supplemental statement of the 
case (SSOC).  Then, if in order, return 
the appeal to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


